Order issued August 2, 2013




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00023-CR
                       ________________________________________

                          MICHAEL CARL KELLEY, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices O’Neill, Francis, and Fillmore

       Based on the Court’s opinion of this date, we GRANT the April 15, 2013 motion of

Celia M. Sams for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Celia M. Sams as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Michael Carl Kelley,

TDCJ No. 1833525, Clemens Unit, 11034 Highway 36, Brazoria, Texas, 77422.



                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE